 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 1 of 19 PageID #: 105



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI

DAVID DIXON,                                  )
JEFFREY ROZELLE,                              )
AARON THURMAN, and                            )
RICHARD ROBARDS                               )
On behalf of themselves and all               )
others similarly situated,                    )
                                              )
        Plaintiffs,                           )
                                              )
V.                                            )
                                              )
CITY OF ST. LOUIS, SHERIFF VERNON             )   Cause No. 4:19-cv-00112
BETTS, JUDGE ROBIN RANSOM in her              )
official capacity as presiding judge, JUDGE   )
REX BURLISON in his official capacity as      )
interim Presiding Judge, JUDGE ELIZABETH )
HOGAN in her official capacity as Division 16 )
Judge and Duty Judge, JUDGE DAVID             )
ROITHER in his official capacity as Division )
25 Judge and Duty Judge, JUDGE THOMAS )
MCCARTHY in his official capacity as          )
Division 26 Judge, COMMISSIONER DALE )
GLASS in his official capacity as St. Louis   )
Commissioner of Corrections,                  )
                                              )
        Defendants.                           )



   BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
     Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 2 of 19 PageID #: 106



                          NATURE AND STAGE OF PROCEEDING

        Plaintiffs have filed this proposed class action challenging Defendants’ unconstitutional

post-arrest system, which jails some of St. Louis’s poorest residents because they cannot afford

to pay for their release. Plaintiffs move for certification of a class, seeking prospective relief,

under Rule 23 of the Federal Rules of Civil Procedure. Plaintiffs propose a class defined as: all

arrestees who are or will be detained in the Medium Security Institution (referred to as “the

Workhouse”) or the City Justice Center (“CJC”), operated by the City of St. Louis, post-arrest

because they are unable to afford to pay a monetary release condition. Plaintiffs also move for

appointment of the undersigned counsel to represent the certified class under Rule 23(g) of the

Federal Rules of Civil Procedure.

                                 SUMMARY OF ARGUMENT

         Class certification is appropriate because Plaintiffs’ claims concern Defendants’ systemic

policies and practices, which result in injuries common among the members of the class, which

consists of hundreds of people. The named Plaintiffs and their counsel are dedicated to

vindicating the constitutional rights of the proposed class members, and they will provide quality

representation for the interests of proposed class members.

                                         BACKGROUND

I.       Defendants’ Post-Arrest Policies and Practices Violate Plaintiffs’ Rights to Pretrial
         Liberty and Against Wealth-Based Detention

         Plaintiffs challenge Defendants’ policy and practice of imposing and enforcing financial

conditions of release resulting in the pretrial detention of only those arrestees who are too poor to

pay money bail. The amount of money an arrestee must pay to secure release is determined

without any inquiry into ability to pay, with no attorney for the accused, and without any

consideration of or findings concerning ability to pay or alternative conditions of release.




                                                 1
 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 3 of 19 PageID #: 107



       Individuals arrested in the City of St. Louis are jailed while a separate process occurs

outside of the public’s view and without the individuals’ participation to determine how much

money they must pay to purchase their liberty. A Bond Commissioner makes a recommendation

regarding release conditions to a duty judge to set bond prior to the individual’s first appearance

before a judge. The Bond Commissioner does not inquire into the detained individual’s ability to

pay, the individual’s ties to the community, or any other relevant factors when recommending

release conditions. This process relies only on the individual’s prior criminal record and the

charges alleged against the individual. The Bond Commissioner has a policy and practice of only

recommending release with monetary conditions (cash bond).

       The first time an individual sees a judge is at first appearance, which is held by

videoconference from the jail. Sheriff’s Deputies maintain custody over individuals during their

first appearances and order them not to speak or request a change in their release conditions. As a

result, the first appearance is limited to the judge reading the charges and telling them how much

money they need to pay. Individuals are not represented by counsel and are not allowed to speak

to the judge except to inform the judge whether they plan to retain counsel. In addition, this first

appearance lasts only one to two minutes and is not on the record. Further, if an individual dares

to speak, the judge tells them this is not the appropriate time to talk about their release

conditions. Indigent individuals are denied any opportunity to challenge or request modification

of their release conditions.

       Instead, the Court tells them they may only modify their release conditions with an

attorney. For indigent people, the process to appoint a public defender and set a motion to

modify conditions of release takes an average of four weeks due to the chronic underfunding of

the Public Defender system. For poor individuals who are initially found ineligible for public




                                                 2
  Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 4 of 19 PageID #: 108



defender services, the process can take even longer.

       Even after a public defender enters on a case and files a motion, it often takes more than a

week for a judge to hear a motion for bond reduction. Thus, indigent defendants remain

incarcerated for, on average, four to five weeks before they are given any opportunity to

challenge or modify the release conditions set in their case.

       Due to these and other policies and practices, thousands of people languish in jail cells

every night in the City of St. Louis, simply because they cannot afford to pay for their release. In

the City of St. Louis, whether a presumptively innocent arrestee is released or detained after

arrest turns on her access to cash. This system violates the constitutional rights of thousands of

people arrested in the City of St. Louis every year who cannot afford to pay for their release.

II.    The Named Plaintiffs Will be Kept in Jail Because They Cannot Pay the Money Bail
        Demanded for Their Release

       Plaintiff David Buster Dixon is a 52-year-old man from St. Louis. He has been

incarcerated for the last 18 days solely because he cannot afford his $30,000 cash bond. Plaintiff

Jeffrey Rozelle is a 42-year-old man from St. Louis. Mr. Rozelle has been incarcerated for 13

days without a hearing and due to his poverty on a $15,000 cash bond. Plaintiff Aaron Thurman

is a 24-year-old man from St. Louis. He has been incarcerated for the last 13 days because he

cannot afford his cash bond set at $30,000 cash only. Plaintiff Richard Robards is a 25-year-old

man from St. Louis. Mr. Robards has been incarcerated 18 days due to his poverty on a $10,000,

10% unsecured cash bond.

       All of the Plaintiffs struggle to meet the basic necessities of life, and all of them would

walk out of the doors of the jail if they could afford to purchase their release.

III.     Plaintiffs Seek Class-wide Prospective Relief

       Defendants’ policies and practices violate class members’ due process and equal




                                                  3
     Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 5 of 19 PageID #: 109



protection right to be free from wealth-based detention, Plaintiffs’ substantive due process right

to pretrial liberty, and Plaintiffs’ procedural due process right to certain procedural safeguards

before a court determines that detention is warranted. Plaintiffs therefore request class-wide

declaratory and injunctive relief and certification of the following class: all arrestees who are or

will be detained in the Medium Security Institution (referred to as “the Workhouse”) or the City

Justice Center (“CJC”), operated by the City of St. Louis, post-arrest because they are unable to

afford to pay a monetary release condition.

                                            ARGUMENT

        For purposes of a class-certification motion, the substantive allegations contained in the

Complaint must be accepted as true. See Mangold v. Lincoln Cty., No. 4:10- CV-1991, 2011 WL

3880561, at *2 (E.D. Mo. Aug. 31, 2011) (citing Coleman v. Watt, 40 F.3d 255, 258 (8th Cir.

1994)); Fed. R. Civ. P. 23. Here, the Named Plaintiffs seek certification of the class and to

represent that class: all arrestees who are or will be detained in the Medium Security Institution

(referred to as “the Workhouse”) or the City Justice Center (“CJC”), operated by the City of St.

Louis, post-arrest because they are unable to afford to pay a monetary release condition.

         Under Rule 23 of the Federal Rules of Civil Procedure, the party seeking class certification

must show that:

                  (1) the class is so numerous that joinder of all members is impracticable;
                  (2) there are questions of law or fact common to the class; (3) the claims or
                  defenses of the representative parties are typical of the claims or defenses of the
                  class; and (4) the representative parties will fairly and adequately protect the
                  interest of the class.

Fed. R. Civ. P. 23(a). These fundamental class action prerequisites, known respectively as

numerosity, commonality, typicality, and adequacy, are easily each met in this case.

I.       The Proposed Classes Satisfy the Prerequisites of Rule 23(a)




                                                   4
 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 6 of 19 PageID #: 110



       A.       Rule 23(a)(1): Numerosity and Ascertainability

       Rule 23(a)(1) requires that the class be so numerous that joinder of all members would be

impracticable. “To be impracticable does not mean that joinder must be impossible, but it does

require a showing that it would be extremely difficult or inconvenient to join all members of the

class.” Boswell v. Panera Bread Co., 311 F.R.D. 515, 527 (E.D. Mo. 2015) (citation omitted).

Courts in this Circuit have routinely certified classes of several hundred individuals, and even as

few as twenty individuals. Tinsley v. Covenant Care Servs., LLC, No. 1:14-CV-00026, 2016 WL

393577, at *7 (E.D. Mo. Feb. 2, 2016) (“It has been consistently held that joinder is

impracticable where the class is composed of more than 40 persons.”). In addition to the size of

the class, the Court may also consider the nature of the action, the size of the individual claims,

the inconvenience of trying individual suits, and any other factor relevant to the practicability of

joining all the putative class members. Tinsley, 2016 WL 393577, at *7.

       Here, Defendants’ data reflect that the average daily jail population in the City of St.

Louis was 1,244 in the summer of 2018. Of those 1,244, 1,238 were incarcerated pre-trial. These

individuals are incarcerated because they cannot afford monetary release conditions of their bail.

The number of current and future individuals subject to Defendants’ policies and practices—if

not enjoined—amounts to thousands every year. Joinder of so many individual claims would be

impracticable, and judicial economy would undoubtedly suffer.

       Moreover, there is an indeterminate future stream of class members who will suffer the

same injury, absent injunctive relief, given that the Defendants arrest and detain new people

every day. Thus, traditional “joinder” is not practicable. See Moore’s Federal Practice § 23.22(f)

(“Class-action plaintiffs seeking injunctive or declaratory relief frequently seek to define a class

to include people who might be injured in the future. Courts in these cases often find that joinder




                                                 5
 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 7 of 19 PageID #: 111



of separate suits would be impracticable because those who have not yet been injured, or who do

not know that they have been injured, are unlikely to join a lawsuit.”).

       Moreover, the ability of individual impoverished arrestees to instigate separate lawsuits is

compromised because they are unlikely to have the resources to investigate and develop their

constitutional claims, let alone to find a lawyer to represent them in the hours after their arrest.

As a group, they are among the most marginalized and economically desperate members of the

community. And, unlike those who, for example, have been injured by a defective product,

indigent arrestees may not even be aware that they have a valid constitutional claim for

challenging the practice of jailing the poor for the inability to make a monetary payment. See

Jackson v. Foley, 156 F.R.D. 538, 541–42 (E.D.N.Y. 1994) (finding numerosity and

impracticable joinder when the majority of class members came from low-income households,

greatly decreasing their ability to bring individual lawsuits); Sherman v. Griepentrog, 775 F.

Supp. 1383, 1389 (D. Nev. 1991) (holding, in action brought for injunctive relief challenging

Medicaid policy, that joinder was impracticable because the proposed class consisted of poor and

elderly or disabled people who could not bring individual lawsuits without hardship); Gerardo v.

Quong Hop & Co., No. 08-CV-3953, 2009 WL 1974483, at *2 (N.D. Cal. July 7, 2009)

(certifying class where “potential class members are not legally sophisticated,” making it

difficult for them to bring individual claims).

       Finally, a class action does not present any insurmountable difficulties in management—

the class is easily ascertainable from records in the Defendants’ possession and the class is

limited in geographic scope, as opposed to a nationwide, multi-district class. Requiring separate

individual lawsuits against the Defendants would result in far greater manageability problems,

such as duplicative discovery (including numerous depositions of the same Defendants).




                                                  6
 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 8 of 19 PageID #: 112



      B.       Rule 23(a)(2): Commonality

       Rule 23(a)(2) requires a plaintiff to show that “there are questions of law or fact common

to the class.” Fed. R. Civ. P. 23 (a)(2); Tinsley, 2016 WL 393577, at *8. The Rule requires only

“a single common question” that unites the proposed class. Wal-Mart Stores, Inc. v. Dukes, 131

S. Ct 2541, 2556 (2011). Factual differences among the plaintiffs do not negate commonality.

Rather, commonality exists “where the question of law linking the class members is substantially

related to the resolution of the litigation even though the individuals are not identically situated.”

Paxton v. Union Nat’l Bank, 688 F.2d 552, 561 (8th Cir. 1982) (citations omitted).

       Named Plaintiffs contend that the polices and practices of the City of St. Louis, the

Defendant Judges of the 22nd Judicial Circuit, Sheriff Vernon Betts, and Commissioner Dale

Glass violate the 14th Amendment. A suit that asks whether a uniform policy is lawful presents a

paradigmatic example of a common question of law satisfying Rule 23(a)(2). See Tinsley, 2016

WL 393577, at *8 (“[t]hese questions are capable of common resolution because in each case,

Defendants applied a uniform policy”); Morgan v. UPS of Am., 169 F.R.D. 349, 356 (E.D. Mo.

1996) (“The alleged presence of a discriminatory practice or policy is sufficient to satisfy the

commonality requirement”) (citing Paxton, 688 F.2d at 561); Rentschler v. Carnahan, 160

F.R.D. 114, 116 (E.D. Mo. 1995) (“Whether the conditions, practices and policies of defendants,

as they relate to PCC’s conditions of confinement, are unconstitutional is a common issue for all

present and future [class members].”).

       Although there need not be both common issues of law and fact under Rule 23(a), here

the entire case is pervaded by critical and dispositive issues of both law and fact that are common

to the class. Among the most important, but not the only, common questions of fact are:

           a) Whether Defendants have a policy and practice where Defendants set pre-trial
              conditions of release without process or a hearing;




                                                  7
 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 9 of 19 PageID #: 113




       b) Whether, when, and how any official determines what conditions of pretrial release
          should be and whether, for example, any official provides any process or hearing,
          considers ability to pay, makes findings concerning ability to pay, and offers non-
          financial conditions of release for those unable to pay;
          c) What standard post-arrest procedures created, implemented, and enforced by the
             Defendants apply to arrestees; for example, whether Defendants use any other
             alternate procedures for promptly releasing indigent people determined
             otherwise eligible for release but who are unable to afford a monetary payment;

       d) How long individuals arrested must wait in jail after arrest before they have an
          opportunity to challenge pre-trial release conditions, raise their inability to pay for
          their release or to request alternative, non-financial conditions;

       e) How long individuals arrested must wait to be appointed an attorney that may
          challenge their pre-trial detention;

       f) Whether the Sheriff instructs defendants not to speak before the video conference at
          which their charges are read and bail is announced;

       g) The role of the City Bond Commissioner’s Office in the setting of bail and conditions
          of release, whether any individualized analysis occurs, and whether and how inability
          to pay is considered;

          h) The standards and factors used by judges to set conditions of release; and

          i) Any supervision or training given to City employees uses to help determine
             conditions of release.

Among the most common questions of law with respect to the Class are:

       a) Whether requiring an individual to pay money to secure release from post-arrest
          detention without an inquiry into or findings concerning the individual’s present
          ability to pay the amount required, and without meaningful consideration of less
          restrictive alternative conditions of release, violates the Fourteenth Amendment’s Due
          Process and Equal Protection clauses;

       b) Whether it is lawful to impose a secured financial condition of release that operates as
          a de facto order of pre-trial detention because of a person’s inability to pay without
          complying with the substantive findings, legal standards, and procedures required for
          issuing and enforcing a de facto order of preventive detention;

       c) Whether setting of pretrial release conditions without affording an individual counsel
          violates the Fourteenth Amendment’s Due Process clause;

       This case exemplifies the Supreme Court’s explanation of commonality in Dukes, 564



                                                8
 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 10 of 19 PageID #: 114



U.S. at 349–51. There must be factual or legal questions the “answers” to which help to advance

the legal claims of the Plaintiffs. Id. In this case, the fundamental common questions of fact and

law listed above are the dispositive issues necessary to determine the Defendants’ liability as to

all class members.

       Plaintiffs’ proposed class falls well within the usual parameters for commonality. Named

Plaintiffs, and other members of the class, are subject to Defendants’ policies and practices of

determining the amount of money required to secure post-arrest release without the arrestee or

her lawyer present for an adversarial hearing that considers ability to pay and alternatives to

money bail. Every member of the proposed class will be subjected to monetary release

conditions, meaning that a monetary amount will be imposed pursuant to the process described

above; every class member will be eligible for release from the City of St. Louis’s custody if she

pays that amount; every class member will be detained by the City of St. Louis if she is unable to

pay the amount; no class member will receive a timely inquiry into her ability to pay a particular

amount set, nor will any class member who cannot afford to pay be offered non-financial

alternative conditions of release that permit release to occur as expeditiously as if she had posted

the money bail amount. Every class member will be subject to a bail determination by a duty

judge without the arrestee present. Every class member will also be subject to a first appearance

before a Judge with no counsel, at which the class member will be unable to speak before her

bail is set, to present evidence, or to make arguments concerning her ability to pay or the

imposition of non-financial alternatives. Every class member will be held in jail if she cannot

afford the financial condition of release imposed during that inadequate process.

       Because Defendants apply and enforce a detention system with the same constitutional

flaw for each class member and cause the same harm to each class member, the proposed class




                                                 9
 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 11 of 19 PageID #: 115



satisfies the commonality requirement of Rule 23(a)(2). Resolving Plaintiffs’ contentions about

the Defendants’ policies and practices “will resolve an issue that is central to the validity of each

one of the claims in one stroke.” Dukes, 564 U.S. at 350.

       C.      Rule 23(a)(3): Typicality

       Rule 23(a)(3) requires that the claims or defenses of the representative parties be typical

of the claims or defenses of the class. See Rikard v. U.S. Auto Protection, LLC, 287 F.R.D. 486,

490 (E.D. Mo. 2012); see also Newberg on Class Actions § 3:28 (5th Ed.). “The inherent logic of

the typicality requirement is that a class representative will adequately pursue her own claims,

and if those claims are typical of those of the rest of the class, then her pursuit of her own interest

will necessarily benefit the class as well.” Newberg § 3:28.

       The typicality burden is “not an onerous one.” Rikard, 287 F.R.D. at 490 (citing

Donaldson v. Pillsbury Co., 554 F.2d 825, 830 (8th Cir. 1977)). “[T]he critical inquiry is

whether the class representative’s claims have the same essential characteristics of those of the

putative class. If the claims arise from a similar course of conduct and share the same legal

theory, factual differences will not defeat typicality.” Id. (citing Moore’s Federal Practice §

23.24[ 4] (3d ed. 2000)).

       The named Plaintiffs are injured in the same way as the other class members: they are

being detained following the closed-door decision-making process by which judges set bail and

issue the challenged de facto detention orders; Plaintiffs’ detention is due to their inability to pay

the amount of money required for their release; and the amount required was determined without

any inquiry into or findings concerning ability to pay and without any of the procedures or

findings necessary for issuing a valid order of pretrial detention.

       The named Plaintiffs’ legal theories will also advance the interests of the other putative




                                                  10
 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 12 of 19 PageID #: 116



class members who are also subjected to the Defendants’ post-arrest detention scheme. The proof

concerning whether the Defendants engage in those policies and the legal argument about

whether those policies are unlawful are critical for each class member in this case to establish the

liability of the Defendants. Thus, if the named Plaintiffs succeed in their claim that the

Defendants’ policies and practices concerning post-arrest detention as alleged in the Complaint

are unlawful, then that ruling will likewise benefit every other member of the class. That is the

essence of Rule 23(a)’s typicality requirement.

D.     Rule 23(a)(4): Adequacy

       Rule 23(a)(4)’s adequacy requirement focuses on “whether: (1) the class representatives

have common interests with the members of the class, and (2) whether the class representatives

will vigorously prosecute the interests of the class through qualified counsel.” Tinsley, 2016 WL

393577, at *9 (quoting Paxton, 688 F.2d at 562-63). It is clear that the class representatives will

“fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4).

       The named Plaintiffs in this case have agreed to act as class representatives. They have

each met with the undersigned counsel and discussed the responsibility of prosecuting a class

action on behalf of the City of St. Louis’s poorest residents. Each named Plaintiff is familiar with

the Defendants’ procedures challenged here and the constitutional protections they seek to

vindicate. The named Plaintiffs are prepared to respond to discovery requests in this case and

otherwise fulfill the role and duties of a class representative.

       The named Plaintiffs here are part of the class, share the class’ interests, and suffer the

same injuries as the class members. There are no known conflicts between the named Plaintiffs’

interests and the interests of the class members. The interests of the named Plaintiffs and class

members are aligned: they are all people seeking relief from unconstitutional pretrial detention.




                                                  11
Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 13 of 19 PageID #: 117



There are no named Plaintiffs or class members who benefit from the denial of due process or

equal protection while imprisoned. And none has any interests or strategies that diverge from

those of the class as a whole. See Rentschler v. Carnahan, 160 F.R.D. 114, 117 (E.D. Mo. 1995).

       Plaintiffs have also hired counsel that are willing to undertake financial responsibility for

this action pro bono, and seek payment of costs and attorney’s fees only as permitted under 42

U.S.C. § 1988 and other fee-shifting provisions. Counsel’s qualifications are discussed below.

       Finally, Plaintiffs’ counsel are both competent and zealous. Plaintiffs’ counsel from

 Civil Rights Corps, Advancement Project, ArchCity Defenders, and the Institute for

 Constitutional Advocacy and Protection have extensive experience litigating civil rights

 cases. Ex. 1 (Declaration of Alec Karakatsanis); Ex. 2 (Declaration of Thomas B. Harvey),

 Ex. 3 (Declaration of Blake Strode). Ex. 4. (Declaration of Seth Wayne). Counsel have a

 history of zealous advocacy on behalf of their clients, as evidenced by the filings in those

 cases and favorable results obtained. Exs. 1, 2, 3, 4. Class Counsel have conducted an

 extensive investigation into the operation of the City of St. Louis’s scheme, including numerous

 interviews with witnesses, experts, municipal government employees, inmates, families of

 inmates, local attorneys, community members, statewide experts in the functioning of the City

 of St. Louis’s courts, and national experts in post-arrest procedures and constitutional law. Exs

 1-4. Class counsel have studied the way that these systems function in other cities and

 counties in order to investigate the wide array of reasonable constitutional options

 available to municipalities. Exs.1,4. As a result, Class Counsel have devoted substantial

 resources to becoming familiar with the wealth based detention scheme in the City of St.

 Louis and with the relevant state and federal laws and procedures that relate to it.




                                                12
 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 14 of 19 PageID #: 118




  II. Rule 23 (g): Appointment of Class Counsel

       Counsel for the named Plaintiffs also seek to be appointed Class Counsel pursuant to

  Rule 23(g) given their extensive involvement in this action and that they will “fairly and

  adequately represent the interest of the class.” Fed. R. Civ. P. 23(g). Rule 23(g) requires that

  the court appoint class counsel for any class that is certified. Fed. R. Civ. P. 23(g)(1).

       Rule 23(g)(1)(B). The Court must consider factors including: 1) “the work counsel has

done in identifying or investigating potential claims in this action”; 2) “counsel’s experience in

handling class actions, other complex litigation, and the types of claims asserted in the action;”

3) “counsel’s knowledge of the applicable law;” and 4) “the resources that counsel will commit

to representing the class.” Rule 23(g)(1)(A)

       The undersigned counsel satisfy these four requirements. First, Plaintiffs’ counsel have

 interviewed Plaintiffs and other class members, performed relevant legal research and drafting,

 investigated the facts and legal claims raised in this case for many months. Ex. 2 ¶¶ 3, 5; Ex 3

 ¶¶ 3, 5. Second, Plaintiffs’ counsel have significant experience litigating complex civil rights

 actions, including claims concerning unconstitutional bail systems, due process, and equal

 protection, the right to counsel, and conditions of confinement. Ex. 1 ¶¶ 5-9 ; Ex. 2 ¶¶ 5-7; Ex.

 3. ¶¶ 5-7; Ex. 4 ¶¶ 5,6. Counsel have also litigated challenges to unconstitutional bail systems

 and been appointed as class counsel in other jurisdictions in Missouri and across the country in

 multiple cases. Ex. 1 ¶¶ 6,7; Ex. 2 ¶ 6, Ex. 3 ¶ 6. Third, Plaintiffs’ counsel are particularly

 familiar with the application of constitutional rights in Missouri’s courts. Ex. 1 ¶¶ 8,9; Ex. 2 ¶¶

 5-7; Ex. 3 ¶¶ 5-7. Counsel have advocated for policy reform on the issues raised in this case

 with state and local officials, and educated the public and other attorneys about preventing and




                                                  13
 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 15 of 19 PageID #: 119



 remedying the type of constitutional violations exemplified by this case. Ex. 1 ¶¶ 5-9; Ex. 2 ¶¶

 5-7; Ex. 3 ¶¶ 5-7. Counsel have substantial experience litigating class actions and other

 complex matters. Ex. 1 ¶¶ 5-9; Ex. 2 ¶¶ 5,6,7; Ex. 3 ¶ 6; Ex. 4 ¶ 6. Finally, Plaintiffs’ counsel

 are prepared to contribute significant resources to the representation of this class. Ex. 1 ¶ 10;

 Ex. 2 ¶ 8; Ex. 3 ¶ 8; Ex. 4 ¶ 8. Therefore, plaintiffs’ counsel satisfies the four criteria in Rule

 23(g), and they respectfully request appointment as class counsel.


 III.   The Proposed Classes Satisfy the Additional Requirements of Rule 23(b)(2)

        Rule 23(b)(2) states that a class may be maintained if “the party opposing the class has

acted or refused to act on grounds that apply generally to the class, so that final injunctive relief

or corresponding declaratory relief is appropriate respecting the class as a whole.” The proposed

class in this case is exactly the sort of class described in Rule 23(b)(2). To certify a class under

Rule 23(b)(2), the party seeking class certification must show that “the party opposing the class

has acted or refused to act on grounds that apply generally to the class, so that final injunctive

relief or corresponding declaratory relief is appropriate respecting the class as a whole.” Fed. R.

Civ. P. 23(b)(2). “This is a simple inquiry in most cases.” Newberg § 4:28. The requirement of a

generally applicable set of actions “ensures that the class’s interests are related in a manner that

makes aggregate litigation appropriate . . . and therefore efficient.” Id. Thus, Rule 23(b)(2)

applies “when a single injunction or declaratory judgment would provide relief to each member

of the class.” Dukes, 564 U.S. at 360.

        Further, the Eighth Circuit has expressed a preference for a liberal reading of Rule

23(b)(2) in the context of civil rights suits. See Coley v. Clinton, 635 F.2d 1364, 1378 (8th Cir.

1980). Indeed, “civil rights cases against parties charged with unlawful . . . discrimination are

prime examples of what (b)(2) is meant to capture.” Dukes, 564 U.S. at 361 (quoting Amchem




                                                  14
 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 16 of 19 PageID #: 120



Prods, Inc. v. Windsor, 521 U.S. 591, 614 (1997)); accord Adv. Comm. Note to 1966

Amendment, Fed. R. Civ. P. 23 (denoting as examples for which 23(b)(2) was proper cases “in

the civil-rights field where a party is charged with discriminating unlawfully against a class”).

       The Defendants have acted on grounds that apply generally to the class. Defendants’

unconstitutional policies and practices apply to every arrestee detained in the City of St. Louis

before trial because they cannot afford the secured financial conditions required for their release.

Injunctive and declaratory relief are appropriate to the class precisely because the only adequate

relief is enjoining and declaring unconstitutional Defendants’ policies. Because the putative class

challenges the Defendants’ scheme as unconstitutional through declaratory and injunctive relief

that would apply the same relief to every member of the class, certification under Rule 23(b)(2)

is appropriate and necessary. In re Veneman, 309 F.3d 789, 792 (D.C. Cir. 2002) (“Rule 23(b)(2)

certification is appropriate where plaintiffs seek declaratory or injunctive relief for class-wide

injury).”

        The central issue common to the entire class is the Defendants’ application and

 enforcement of policies and procedures to detain arrestees unless and until they pay amounts of

 money imposed without any inquiry into or findings concerning ability to pay and without

 consideration of nonfinancial conditions of release for those who cannot pay. E.g., ODonnell v.

 Harris Cty., Texas, No. CV H-16-1414, 2017 WL 1542457, at *1 (S.D. Tex. Apr. 28, 2017)

 (granting, for the purposes of pursuing declaratory and injunctive relief, a class composed of

 “All Class A and Class B misdemeanor arrestees who are detained by Harris County from the

 date of this order through the final resolution of this case, for whom a secured financial

 condition of release has been set and who cannot pay the amount necessary for release on the

 secured money bail because of indigence.”); Walker, 2016 WL 361580 (granting, for the




                                                 15
 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 17 of 19 PageID #: 121



 purposes of pursuing declaratory and injunctive relief, a class composed of “[a]ll arrestees

 unable to pay for their release who are or will be in the custody of the City of Calhoun as a

 result of an arrest involving a misdemeanor, traffic offense, or ordinance violation”).

        Certification of the class under Rule 23(b)(2) is merited because the named Plaintiffs and

the rest of the members of the putative class are arrestees who are or will be detained by the City

of St. Louis after arrest because they are unable to pay money bail. Absent the requested relief,

the named Plaintiffs and the putative class members will be subjected to the same

unconstitutional set of practices, policies, and procedures. The sought-after declaratory and

injunctive relief will protect each member of the class from being subjected to the Defendants’

unlawful policies and practices. A declaration and injunction stating that Defendants cannot

detain arrestees due to their inability to make a monetary payment and that it violates due process

to preventively detain arrestees would provide relief to every class member. Therefore,

declaratory and injunctive relief with respect to the class as a whole is appropriate.

        Plaintiffs seek an injunction ending Defendants’ post-arrest detention procedures. Their

request for that relief satisfies Rule 23(b)(2).

                                           CONCLUSION

        For the reasons set forth above, Plaintiffs respectfully request that the court certify the

proposed class pursuant to Rule 23 of the Federal Rules of Civil Procedure. In the alternative, the

Plaintiffs seek a minimum of six months for document discovery and depositions, followed by a

hearing to present testimony and further evidence in support of this motion.




                                                   16
Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 18 of 19 PageID #: 122



Dated: January 28, 2019              Respectfully submitted,

                             By:/s/ Sima Atri
                             ArchCity Defenders, Inc.
                             Blake A. Strode (MBE #68422MO)
                             Michael-John Voss (MBE #61742MO)
                             Jacqueline Kutnik-Bauder (MBE # 45014MO)
                             Sima Atri (MBE #70489MO)
                             John M. Waldron (MBE #70401MO)
                             440 N. 4 Street, Suite 390
                                      th


                             Saint Louis, MO 63102
                             855-724-2489
                             314-925-1307 (fax)
                             bstrode@archcitydefenders.org
                             mjvoss@archcitydefenders.org
                             jkutnikbauder@archcitydefenders.org
                             satri@archcitydefenders.org
                             jwaldron@archcitydefenders.org

                             Advancement Project
                             /s/ Thomas B. Harvey
                             Thomas B. Harvey (MBE #61734MO)
                             Derecka Purnell
                             D.C. Bar No. 252634 (pro hac vice application forthcoming)
                             1220 L Street, N.W., Suite 850 Washington, DC 20005
                             Tel: (202) 728-9557
                             Fax: (202) 728-9558
                             tharvey@advancementproject.org

                             Institute for Constitutional Advocacy and Protection
                                      (ICAP)
                             /s/ Seth Wayne
                             Seth Wayne
                             D.C. Bar No. 888273445
                             (pro hac vice application forthcoming)
                             Nicolas Riley*
                             N.Y. Bar No. 5039607
                             (pro hac vice application forthcoming)
                             Robert Friedman
                             D.C. Bar No. 1046738
                             (pro hac vice application forthcoming)

                             Institute for Constitutional Advocacy and Protection
                             Georgetown University Law Center
                             600 New Jersey Ave. NWWashington, D.C. 20001
                             Tel: 202-662-9042
                             sw1098@georgetown.edu



                                           17
 Case: 4:19-cv-00112-AGF Doc. #: 4 Filed: 01/28/19 Page: 19 of 19 PageID #: 123



                                     rdf34@georgetown.edu
                                     nr537@georgetown.edu

                                     * Admitted solely to practice law in New York; not admitted
                                     in the District of Columbia. Practice is limited pursuant to
                                     D.C. App. R. 49(c)(3).

                                      Civil Rights Corps
                                     /s/ Alec Karakatsanis
                                     Alec Karakatsanis
                                     D.C. Bar No. 999294
                                     (Pro Hac Vice Application forthcoming)
                                     Civil Rights Corps
                                     910 17th Street NW, Suite 200
                                     Washington, DC 20006
                                     Tel: 202-599-0953
                                     Fax: 202-609-8030
                                     alec@civilrightscorps.org

                                     Attorneys for Plaintiffs

                                     CERTIFICATE OF SERVICE
I hereby certify that on the 28th day of January, 2019, I electronically filed the foregoing with the
clerk of the court for the U.S. District Court, Eastern District of Missouri, using the electronic
case filing system of the Court. The Summons and Complaint will be served in accordance with
the Federal Rules of Civil Procedure.
                                                     By: /s/ Sima Atri




                                                18
